           Case: 3:21-cv-00389-jdp Document #: 3 Filed: 06/15/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

    JASON PAUL ARNOLD,

          Plaintiff,                                                           ORDER
    v.
                                                                      Case No. 21-cv-389-jdp
    KEVIN GILLIS, et al.

          Defendant.


         Plaintiff Jason Paul Arnold an inmate in the custody of the Washburn County Jail in

Shell Lake, Wisconsin, has submitted a proposed complaint and has paid the $402 filing fee. 1

Because plaintiff is an inmate, plaintiff is subject to the Prison Litigation Reform Act, which

requires the court to screen the complaint to determine whether any portion is frivolous or

malicious, fails to state a claim on which relief may be granted or seeks monetary relief from a

defendant who is immune from such relief.

         Accordingly, IT IS ORDERED that plaintiff Jason Paul Arnold’s complaint is taken

under advisement pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly when

such a decision has been made. In the meantime, if plaintiff needs to communicate with the

court about this case, plaintiff should be sure to write the case number shown above on any

communication.


                 Entered this 15th day of June 2021.

                                        BY THE COURT:


                                        /s/
                                        PETER OPPENEER
                                        Magistrate Judge



1
 Effective December 1, 2020, the total filing fee for a civil action is $402 (the $350 statutory fee plus
the $52 miscellaneous administrative fee).
